
	
		I
		112th CONGRESS
		1st Session
		H. R. 236
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2011
			Mr. Buchanan
			 introduced the following bill; which was referred to the
			 Committee on House
			 Administration, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To provide that rates of pay for Members of Congress
		  shall not be adjusted under section 601(a)(2) of the Legislative Reorganization
		  Act of 1946 in the year following any fiscal year in which outlays of the
		  United States exceeded receipts of the United States.
	
	
		1.Amendments to the Legislative
			 Reorganization Act of 1946
			(a)In
			 generalSection 601(a)(2) of
			 the Legislative Reorganization Act of 1946 (2 U.S.C. 31(2)) is amended by
			 adding at the end the following:
				
					(C)An adjustment in rates of pay may be made
				under this paragraph in a year only if the aggregate outlays of the United
				States during the last completed fiscal year did not exceed the aggregate
				receipts of the United States during such fiscal year, as determined by the
				Congressional Budget
				Office.
					.
			(b)Technical
			 amendmentSection 601(a)(2)(A) of such Act is amended by striking
			 Subject to subparagraph (B), and inserting Subject to
			 subparagraphs (B) and (C),.
			
